Citation Nr: 1429901	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder associated with hepatitis C prior to April 4, 2007, a rating in excess of 50 percent beginning on April 4, 2007 and a rating in excess of 70 percent beginning on October 31, 2007, to November 3, 2009.




REPRESENTATION

Appellant represented by:	Dorotha M. Ocker, Attorney-at-Law




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1972 to June 1981, from May 1982 to May 1983, and from August 1985 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO that granted service connection for depressive disorder and assigned an initial 30 percent evaluation effective on January 24, 2007.  

That same decision assigned a 50 percent evaluation effective beginning on April 4, 2007.  

An interim September 2009 decision recharacterized the service-connected psychiatric disability as PTSD with depressive disorder and continued a 50 percent rating.  

An interim June 2010 rating decision increased the assigned rating to 70 percent, effective on October 31, 2007.  

An interim June 2013 rating decision increased the assigned rating to 100 percent, effective on November 4, 2009; as that is a full grant of the benefit sought as of that date, that portion of the appeal is no longer before the Board.   

In his August 2010 Substantive Appeal, the Veteran requested a hearing before the Board, but failed to appear for such hearing scheduled in April 2014.  

Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013).



FINDINGS OF FACT

1.  At no time prior to April 4, 2007, was the service-connected psychiatric disability shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

2.  Beginning on April 4, 2007, to October 31, 2007, the service-connected disability picture is shown to have more nearly approximated that of occupational and social impairment with deficiencies in most areas.

3.  At no time prior to November 4, 2009, is the service-connected psychiatric disability shown to have been of such nature and severity as to produce total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected PTSD with major depressive disorder associated with hepatitis C prior to April 4, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130 including Diagnostic Codes 9411, 9434 (2013).

2.  The criteria for the assignment of a rating of 70 percent, but no more for the service-connected PTSD with major depressive disorder associated with hepatitis C beginning on April 4, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130 including Diagnostic Codes 9411, 9434 (2013).

3.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD with major depressive disorder associated with hepatitis C prior to November 4, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130 including Diagnostic Codes 9411, 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a June 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

Notably, a March 2007 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in September 2007, March 2009 and November 2009.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria for PTSD and major depressive disorder (set forth at 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434), a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  While an important consideration in rating a psychiatric disability, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2013).


Prior to April 4, 2007

In its June 2007 rating decision, the RO awarded service connection and a 30 percent rating, effective on January 24, 2007, based on VA treatment records from January and February 2007 that noted depressive symptoms secondary to the service-connected hepatitis C.  

A January 2007 VA treatment record noted a one-year history of depression treated with medication.  That treatment record also noted that the Veteran reported having a "loss of interest or pleasure in previously pleasurable things" during the month prior; his PTSD screen was negative.  

A February 2007 VA mental health report clarified that the Veteran's complaints of depression and low energy were related to unsuccessful treatment for hepatitis C.  Despite medication, which improved his mood 30 to 40 percent, he reported that he felt "depressed more than not and ha[d] problems with concentration."  

On mental health status examination, the Veteran was noted to be well groomed, cooperative, and easily engaged, with no psychomotor abnormalities.  His speech characteristics were normal, and his thought processes were coherent and goal-directed, with no evident delusions or perceptual disturbances.  He was oriented; his concentration and memory were intact; his insight and judgment were good; his intelligence was above average.  He denied suicidal/homicidal ideation, and his affect was described as "full range."  He did report a depressed mood, but arrived dressed for his VA licensed vocational nurse (LVN) job.  He also reported that he was a Baptist minister with a Doctorate in Theology.  He was diagnosed with depressive disorder not otherwise specified (NOS) of moderate severity, and a GAF of 70 was assigned.  

A psychological assessment was conducted the same day, by the same treatment provider.  The Veteran received a score of 18 on the Hamilton Depression Rating Scale.  On a scale from 0 to 4, with 4 being the highest, the examiner reported the Veteran's depressed mood as a 3 (communicated nonverbally), work and activities as a 2 (loss of interest in activities/work), hypochondriasis as a 2 (pre-occupation with health), feelings of guilt as a 1 (feels he has let people down), anxiety as a 1 (subjective tension and irritability, with mild somatic complaints), and retardation (slowness of thought/speech, impaired concentration, decreased motor activity) as a 1.  On a 0 to 2 scale, with 2 being the highest, the Veteran reported his general somatic complaints as a 2 (any clear cut symptoms), his loss of libido as a 1 (severe), and his insomnia a 1 (occasional difficulty falling asleep, restlessness during the night, and waking in early hours of morning but goes back to sleep).  The Veteran demonstrated awareness of his illness and reported no agitation, suicidal ideation, weight loss or gastrointestinal somatic symptoms.

After reviewing the relevant evidence, the Board finds that a rating in excess of 30 percent is not assignable for the period prior to April 4, 2007.  

The Board acknowledges that the February 2007 VA treatment record described the Veteran's symptoms as moderate; however, the treatment provider also assigned a GAF score of 70 (indicating some mild symptoms, but generally functioning pretty well) which was consistent with the nature and severity of the symptoms described above and the 30 percent disability rating assigned (occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)).  

To meet the criteria for a 50 percent disability rating, the symptoms documented must be of such severity that they result in occupational and social impairment with reduced reliability and productivity.  There is no evidence of such impairment prior to April 4, 2007.  

Indeed, the Veteran arrived at the February 2007 appointment dressed for his work as an LVN, and his mental status examination was normal, with the exception of depressed mood, demonstrating no symptoms analogous to the exemplars associated with a 50 percent rating.  

Those additional symptoms noted on depression testing were also more consistent with the types of symptoms described in a 30 percent rating, such as depression, anxiety, and sleep impairment, which, nonetheless, generally permit satisfactory performance.  

Also, the Veteran indicated that he spent most of his time at work or with his wife, was a Baptist minister, and had good family support.  Notably, he did not indicate that his symptoms interfered with his occupational or social functioning during this time period.  

[To the extent that the Veteran later claimed, in an April 2007 treatment record, that his psychiatric symptoms forced him to leave more lucrative jobs, the Board notes that in February 2007, he claimed to have moved to be closer to his children and grandchildren and that, despite the reduced income, he considered his income to be adequate.  He was also currently employed as an LVN.  

Thus, the Board finds no indication that his job change was the result of occupational and social impairment with reduced reliability and productivity.  ]  

Consequently, the Board finds that, prior to April 4, 2007, the Veteran's psychiatric disability was not manifested by occupational and social impairment with reduced reliability and productivity due to symptoms consistent with the criteria for a 50 percent disability rating.


April 4, 2007, to October 30, 2007

In VA treatment records dated in April 2007, the Veteran denied having suicidal/homicidal ideation, psychosis or mania.  He had good eye contact, was cooperative and appropriate, and had a full range affect and congruent mood.  His insight/judgment was good, and he had appropriate thought content.  He was logical and goal oriented.  He rated his depression as an 8 on a 0 to 10 scale (10 being highest), his anxiety at 3 (avoids crowds), and pain as 0.  He endorsed significant sleep disturbance, sleeping about an hour and a half at a time.  He also endorsed feelings of diminished intellectual capacity following interferon treatment, but no intellectual deficit was clinically observed.  He stated that he was planning to enter a graduate nursing program and develop a ministry opportunity with local schools.  A May 2007 VA treatment record indicates that the Veteran still had trouble sleeping for more than two hours before waking up.  

In July 2007, the Veteran submitted a letter from his employer indicating that his LVN appointment was terminated because his "conduct [did] not meet the requirements for successful government service."  

In an accompanying request for an increased rating, the Veteran stated that he was fired because he was having panic attacks at work.  That same month, a VA treatment record indicated that the Veteran reported an incident of military sexual trauma (MST) during service and endorsed feeling "overwhelming doom" (increased in severity since leaving his job), decreased energy and concentration, frequent crying spells, feelings of hopelessness and lack of motivation, apprehension around crowds, panic attacks averaging three times a week, and intrusive thoughts of the MST event.  He reported having moderately severe middle insomnia due to nightmares occurring two to three times per week, as well as significant weight gain.

In an August 2007 VA mental health assessment, the Veteran was diagnosed with PTSD in accordance with the DSM-IV criteria.  In addition to previously noted symptoms of depression, anxiety, and panic attacks, the Veteran reported, with respect to all medical disabilities, increased confusion, disorganization, forgetfulness, ambivalence, decreased concentration and memory, feelings of guilt regarding finances, fatigue, weight gain, erectile dysfunction and shortness of breath.  Additional psychiatric symptoms included those of recurrent and intrusive recollections several times weekly (causing severe distress and moderate interruption of activities), increased isolation, emotional numbness, moderately disruptive irritability up to twice weekly, hypervigilance, and difficulty concentrating.  The Veteran attributed his psychiatric symptoms to both the MST in service and the unavailability of further treatment for Hepatitis C.  A GAF of 45 was assigned.

The Veteran was afforded a VA psychiatric examination in September 2007.  At that time, he reported having had panic attacks at work at least twice weekly, triggered by one coworker in particular.  He stated that he submitted his resignation due to these issues, but received a termination letter a week later.  Additional symptoms endorsed included: difficulty focusing, mental dullness, body aches, feelings of impending doom/sadness, some withdrawal and isolation from others, loss of interest in things he used to enjoy, complete loss of interest in sex, increased appetite/weight, thoughts of being a failure, and a "very short fuse" with his wife, which he said had not happened before.  He denied having any episodes of physical violence.  Since leaving his VA job, his panic attacks occurred about once a week.  

On mental status examination, the Veteran was noted to be clean, neatly groomed, with unremarkable psychomotor activity and clear, coherent speech.  The attitude toward the examiner was cooperative and friendly, with appropriate affect.  He was oriented, with no delusions and unremarkable thought process and content.  His intelligence was average, and he understood the outcome of his behavior and that he had a problem.  

The Veteran's behavior was appropriate and he did not have hallucinations.  He reported having problems with attention and concentration, but no difficulties were seen on examination, and his memory was normal.  His mood was agitated, and impulse control was fair.  

The Veteran denied having homicidal/suicidal ideation, although he did endorse fleeting thoughts of suicide and thinking that his wife would be better off if he were dead (without any current plan or intent).  He reported averaging seven to nine hours of sleep nightly, in 2.5-3 hour intervals; the examiner noted that the fatigue described could also be attributed to the Veteran's service-connected hepatitis C.  

The Veteran reported that he checks and re-checks locks before leaving home (not reported to cause significant impairment/disruption), but had no other ritualistic behaviors.  He reported having severe panic attacks, initially occurring twice weekly but, with medication, reduced to once a week; he stated that he was fired due to his panic attacks.

On psychological testing, the Veteran was noted to be severely depressed (with feelings of unbearable sadness and complete failure and complete loss of interest in sex considered the most severe).  

With respect to PTSD, his profile indicated depression, suicidal ideation, feelings of sadness, loss of interest in activities, loss of pleasure in activities, and thoughts of worthlessness, hopelessness and personal failure.  Notably, the VA examiner observed that the Veteran's responses on PTSD testing indicated "a cry for help which could overrepresent the extent and degree of problems."

The VA examiner diagnosed major depression and PTSD, and assigned a GAF of 45, indicating serious symptoms or serious difficulty in social, occupational, or school functioning.  

The examiner specifically noted that the Veteran's reported having difficulty thinking, concentrating, and processing information, and the reported impact on work and social functioning; his "short fuse" and depression, which allegedly caused family relationship difficulties; the Veteran's report that his panic attacks and anxiety led to his job termination and inability to successfully work; and high levels of anxiety, panic attacks, feelings of hopelessness, sadness, worthlessness, loss of interest in pleasurable activities, and other mood disturbances were noted.

On VA general medical examination that same month, the Veteran reported that he was self-employed as a "Technology Consultant."  He was oriented and alert, pleasant, and cooperative.  He was in no acute distress, with spontaneous and appropriate response to questioning.  Memory appeared intact, and concentration appeared normal.  There was no evidence of anxiety, depression, or psychosis.  The Veteran attributed his fatigue to his hepatitis C.

The Board acknowledges that the GAF scores of 45 and the report of some severe, daily symptoms (including job termination) suggests increased impairment as of April 4, 2007, (when the Veteran reported that his symptoms had begun to worsen) which was contemplated in the initial rating decision awarding a 50 percent rating from that date.  As such, the Board finds that the service-connected disability picture is shown to have more closely resembled the criteria for a rating of 70 percent is warranted for the time period from April 4, 2007 to October 31, 2007.    

A 70 percent rating is intended to compensate for deficiencies in most areas (including work, school, family relations, judgment, thinking, or mood), as demonstrated by symptoms of such severity that they might, for example, affect the ability to function independently, lead to impulsive, violent behavior, interfere with routine activities, or render one unable to maintain effective relationships.  

In short, a 70 percent rating contemplates a constellation of symptomatology of such severity and intensity that it substantially impairs a veteran's ability to function in most areas.

In reviewing the entire record, the Veteran's symptoms during this time period, including those specifically cited by the September 2007 VA examiners (some of which are individually described as severe), are better represented by a 70 percent rating.  

For example, the Veteran reports having mood disturbances, diminished intellectual capacity, severe nightmares, sleep disturbances, and intrusive thoughts. 

Significantly, the Veteran reports being terminated from his job due to panic.  While he also endorsed self-employment as a technology consultant, as well as plans to enter a graduate nursing program and develop a ministry opportunity with local schools, he still is shown to have experienced increased symptoms that led to his being hospitalized later in 2007.  

In short, the Board finds that, from April 4, 2007 to October 31, 2007, the Veteran's psychiatric symptoms, taken together, are indicative of occupational and social impairment that is more than occasional and severe enough to equate with a level of disablement approaching deficiencies in most areas.  

Thus, on this record, a rating of 70 percent, but no higher for this period of the appeal is warranted.


October 31, 2007, to November 4, 2009

The Veteran was briefly hospitalized in November 2007 for suicidal ideation after expressing a plan to shoot himself.  On intake, he met the criteria for severe and persistent mental illness.  On November 13, 2007, he reported improved sleep, with no difficulty falling asleep, and was "laughing and smiling" through an assessment.  

The Veteran reported experiencing realistic thoughts while falling asleep, but attributed them to a change in medication and was not concerned about them.  He denied having suicidal ideation and requested to be discharged.  

On November 14, 2007, discharge, the Veteran showed marked improvement in cognitive function and his affect was euthymic and reactive.  He was still having nightmares, but reported good appetite and denied suicidal/homicidal ideation.  

In follow-up outpatient visits in November 2007, the Veteran reported having a depressed mood with more constriction that in previous sessions, but no suicidal thoughts.  He "presented with normal to somewhat euthymic mood, with normal affect."  He reported having anxiety when writing about his MST.  In December 2007, he reported having some improvement in mood and continued trouble getting more than 2 hours of sleep at a time.  

In January 2008, the Veteran reported being interviewed by a recruiter for a computer-related, business analysis position with a major airline.  His church ministry was going well, and he was thinking of starting a new business.  He reported having passive suicidal thoughts and improved mood, affect, concentration, and focus.  He reported feeling hopeful about the future.  During the holidays, around the anniversary of the MST, his anxiety, isolation, and avoidance behaviors increased.  

In February 2008, the Veteran "demonstrated avoidance and resistance to the emotional processing of the [MST] event and associated cues."  See February 8, 2008, VA treatment record.  Other risks included resistance to talking to his wife or friends about the trauma, health problems, and unemployment.  Strengths included intelligence, family support, and utilization of support groups.

On March 11, 2008, a VA treatment record noted that the Veteran described his mood as "a bit better" with "fairly low" energy and increased symptoms around the holidays (when the MST occurred).  He endorsed frequent depressive memories and recurrent intrusive thoughts, had nightmares once a week, avoided places or other reminders of traumatic memories (i.e., the gym), and had occasional suicidal thoughts.  

The Veteran denied having homicidal ideation and psychosis and reported sleeping about 7 hours per night (with moderately severe middle insomnia and acting "combative" during sleep."  He reported eating more when depressed.  

In his PTSD stressor statement, received March 18, 2008, the Veteran reported having "bad dreams all the time" and continuing to re-experience his MST.  However, in a March 19, 2008, VA treatment record, he reported feeling better, with improved sleep and pleasant dreams.   

VA treatment records from April and May 2008 document ongoing group mental health and spiritual therapy for his psychiatric disabilities, including symptoms of depression, anxiety, PTSD, stress, sleep disturbances, panic attacks, general unhappiness, and family/relationship problems.  See April 7, 2008, VA treatment record.  

During this time, the Veteran worked at least part-time in home-based nursing, was increasingly involved in church work, and enrolled in an online PhD program.  See May 5, 2008, and April 14, 2008, VA treatment records.  A mental health treatment note from February 2009 records symptoms consistent with those reported in April and May 2008.

The Veteran was afforded another VA psychiatric examination in March 2009.  The examiner noted that the Veteran continued to receive mental health treatment, including medication and individual and group therapy, that had helped with sleep and anxiety over all, but that he thought about his MST all the time, got very anxious prior to therapy sessions, and reported having significantly worsening symptoms overall.  He reported that his sleep was limited to three hours per night, with initial and middle insomnia.  He had nightmares about his MST twice weekly.  He reported weekly panic attacks, intrusive thoughts, and flashbacks (the latter two improved with medication).  He reported that he was not having these types of symptoms until he began treatment for MST.  

The Veteran noted that he was fully independent and able to complete the normal activities of daily living without significant impairment.  Although he reported being more withdrawn over the past year and having few true friends, he stated that he volunteered at his church (200-300 members) 10-15 hours per week and was an associate pastor.  

The Veteran also reported helping a friend who was also a disabled veteran.  His previous employment as a home health aide was terminated due to his unavailability because of frequent medical appointments.  His leisure activities included watching television and listening to music and audio tapes of the Bible.  

On mental status examination, the Veteran was observed to be articulate, verbal, casually dressed, well-groomed, and generally cooperative.  His intelligence was judged to be in the above average to superior range, and his social skills were fair.  Thought processes were logical, coherent, and relevant, and he was oriented.  Reasoning, judgment, and simple arithmetic were good, and fund of general information was excellent.  

The Veteran's affect was anxious and depressed.  He reported subjective complaints of a decline in concentration and memory, but the examiner noted that neuropsychological testing indicated that such complaints were based the Veteran's perception, due to his psychiatric disabilities, of his functioning (as opposed to objectively demonstrative symptoms).

As to specific symptoms, the Veteran endorsed insomnia, anxiety, compulsive stealing, nightmares, panic attacks, anger, irritability without physical aggression, depression with crying spells, anhedonia, worthlessness, fatigue, reduced sexual desire, poor concentration, and recurrent suicidal thoughts.  He denied having homicidal ideation or significant psychotic symptoms (although endorsing some odd experiences when he is wakes from sleep).  

With respect to symptoms specific to PTSD, the Veteran reported intrusive thoughts, nightmares, flashbacks, impersonal detachment, difficulty recalling details of the incident, limited affect, sleep disturbance, anger problems, poor concentration, exaggerated startle response, diminished interest, and a sense of foreshortened future.

The examiner noted that the Veteran's responses on psychological testing indicated that he was a psychotic individual, which was neither reported nor demonstrated on interview.  The examiner opined that, as a result, the Veteran's credibility was questionable and that he might be over-reporting the nature and severity of his symptomatology.  

The examiner diagnosed chronic PTSD, recurrent moderate to severe major depressive disorder, and antisocial and borderline personality traits.  The examiner further noted that the Veteran's psychiatric disabilities had a significant impact on his occupational function, but determined that, based on successful "part-time employment like activities with his church," he was not unemployable.    

On June 8, 2009, the Veteran reported problems with his nursing job and strong suicidal ideation; he was admitted to a VA facility at that time.  He reported that the stress of his new job caused him to relapse on heroin (one use) after 20 years of sobriety and expressed the intention to overdose on heroin.  

On intake assessment the following day, the Veteran was noted to be cooperative, with good hygiene and grooming, normal speech and motor activity, and clear thoughts with no hallucinations or delusions.  His mood was depressed with constricted affect.  His insight/judgment was poor, but he denied any suicidal/homicidal ideation at that time.  

On June 11, 2009, he reported feeling better with improved sleep and no nightmares the previous night.  However, he told the nurse that he had the worst night/morning.  He was to remain hospitalized over the weekend due to the inconsistencies in his reports of his current condition.  The following day, his mood was improved with a pleasant affect.  On June 15, 2009, he denied any significant depressive symptoms and was discharged.  On June 25, 2009, follow-up, he remained stable.  

In October 2009, the Veteran was assessed by a new VA mental health treatment provider.  At that time, he appeared neat, was cooperative with good eye contact, had normal speech and appropriate affect, was alert and oriented, had intact memory, was goal directed, and denied having suicidal/homicidal ideation, hallucinations, and delusions.  Insight and judgment were fair, and concentration was poor.  

The Veteran's mood was noted to be depressed, irritable, and anxious, and he was fearful of crowds.  He reported sleeping 3-4 hours at a time, with interruptions, and panic attacks three times per week.  He denied further drug abuse, but had started to drink wine to calm his nerves.  

The Board finds that the Veteran's symptoms during this time period are most consistent with a 70 percent rating, which, as noted above, contemplates a constellation of symptomatology of such severity and intensity that it substantially impairs a veteran's ability to function in most areas.  

The Board notes that, despite his difficulty maintaining a nursing job, it is not evident that he was unemployable, given his continued participation work-like activities with his church.  Additionally, despite significant social impairment, he was consistently described as oriented and cooperative, with good hygiene, normal speech, and normal thought content/processes.  

Thus, although substantial impairment is shown, including two brief hospitalizations, the Board finds that the Veteran's psychiatric disabilities did not, prior to November 4, 2009, manifest in total occupational and social impairment due to the types of symptoms contemplated by the criteria for a 100 percent disability rating, such as persistent delusions, persistent danger of hurting self or others, grossly inappropriate behavior, or memory loss of one's own name or occupation (or other symptoms approximating such level of severity).  

Therefore, the Board finds that a rating in excess of 70 percent for this period of the appeal is not warranted.


Extraschedular Consideration

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  

While the Diagnostic Code lists examples to be considered, the full range of the Veteran's PTSD and depression-related symptoms noted in the record have been considered, whether or not they are listed as examples.  

The evaluations are based on the severity of the Veteran's symptoms and the criteria allow for various evaluations based on levels of symptoms from mild or transient to those causing total impairment; regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  
\
Consequently, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 




Total Disability Rating Based on Individual Unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating; the Veteran expressly raised entitlement to a TDIU rating during the pendency of this appeal.   

The RO granted a 100 percent disability rating beginning on November 4, 2009, (the date the Veteran asserted unemployability), based on a VA examination conducted that month, and the examiner's opinion that the Veteran "ha[d]worked minimally, and he [did] not appear to be able to maintain gainful employment due to anxiety, social avoidance, and diminished attention, concentration, and memory and due to PTSD," 

As noted, the March 2009 VA examiner found that the Veteran's psychiatric disabilities had a significant impact on his occupational functioning, but determined that the Veteran reported participating in successful employment-like activities with his church (on a volunteer basis), including preaching, and was thus not unemployable.  

The Board finds that the Veteran's reported activities prior to November 4, 2009, do not reflect that he was unable to maintain substantial gainful employment due to his service-connected disabilities.  

Prior examinations and treatment records also note, despite his service-connected disabilities, his continued good family relationships, consistent involvement with work-like church activities, and sustained efforts to seek employment or further education.  

The first indication in the record that the Veteran was unemployable due to service-connected disabilities (as opposed to merely unemployed) was his November 4, 2009, statement in which the Veteran described his attempts to secure substantially gainful employment, but reported that he had "not been able to obtain or keep a job."  

Based on the foregoing, the Board finds that remand for AOJ consideration of entitlement to a TDIU rating for the period prior to November 4, 2009, is not warranted.  


ORDER

An increased, initial rating in excess of 30 percent for the service-connected PTSD with major depressive disorder associated with hepatitis C prior to April 4, 2007 is denied.  

An increased rating of 70 percent, but no higher for the service-connected PTSD with major depressive disorder associated with hepatitis C beginning on April 4, 2007 to October 31, 2007 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 70 percent for the service-connected PTSD with major depressive disorder associated with hepatitis C beginning on October 31, 2007 to November 4, 2009, is denied.



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


